United States Court of Appeals
                      For the First Circuit




No. 07-1223

                     MOM PHAL and SOEUN NOU,

                           Petitioners,

                                v.

                        MICHAEL B. MUKASEY,
              ATTORNEY GENERAL OF THE UNITED STATES,

                           Respondent.




                           ERRATA SHEET


     The opinion of this Court issued on April 18, 2008, is amended
as follows:

     On page 3, ln. 3:   Replace "September 19, 2004" with
                         "September 19, 2005"